   Case 1:19-cv-01578-VEC-DCF Document 189 Filed 02/09/21 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE: NAVIDEA BIOPHARMACEUTICALS
LITIGATION                               Case No.: 1:19-cv-01578-VEC

                                         ECF Case




         NAVIDEA BIOPHARMACEUTICALS, INC.’S RESPONSE TO
           ORDER TO SHOW CAUSE DATED FEBRUARY 5, 2021
       Case 1:19-cv-01578-VEC-DCF Document 189 Filed 02/09/21 Page 2 of 15



                                                  TABLE OF CONTENTS


RESPONSE TO ORDER TO SHOW CAUSE .............................................................................. 1

A.        Navidea Has Not Made Payments To Dr. Goldberg, In Part, Because of His Refusal
          To Meet and Confer ............................................................................................................ 3

B.        The Contemplated Relief Would Violate the Advancement Protocol.......................... 5

          1.         The Advancement Protocol Has Not Been Triggered ............................................ 5
C.        The Advancement Requests Violate the Court’s Prior Orders ........................................... 8

          1.         Dr. Goldberg Employs The Percentage Approach Rejected By The Court. .......... 8
          2.         Dr. Goldberg May Not Seek Fees For Time On Advancement ............................ 10
D.        The Payment of 50% Would Violate the Court’s Prior Orders ........................................ 11

CONCLUSION ............................................................................................................................. 12




                                                                     i
     Case 1:19-cv-01578-VEC-DCF Document 189 Filed 02/09/21 Page 3 of 15



       Plaintiff/Counterclaim Defendant Navidea Biopharmaceuticals, Inc. (“Navidea”) submits

this memorandum of law in response to the Court’s February 5, 2021 Order to Show Cause. For

the reasons set forth below, and as will be more fully set forth in its opposition to the Motion to

Compel/Contempt by Defendant/Counterclaim Plaintiff/Third-Party Plaintiff Michael M.

Goldberg, M.D.’s (“Dr. Goldberg”), the Court should not order the relief suggested in its Order to

Show Cause.

                         RESPONSE TO ORDER TO SHOW CAUSE

       On January 20, 2021, the Court conducted a teleconference (“Jan. 20 Tr.”) with respect to

the advancement of fees. During that call, the Court directed the parties to meet and confer no

fewer than five (5) times and stated the various issues that the Court expected to be discussed.

Specifically, the Court stated:

              “And I haven’t heard anything on this call yet from Navidea. I expect
               that you will proceed with the protocol at this point with good-faith
               conference [sic] and with, you know, minimal need for further
               applications to the Court with respect to the ongoing process.” Jan. 20
               Tr. at 11:22-12:2 (emphasis added) [ECF No. 187].

              “Here’s what we’re going to do. You’re going to confer fully in good
               faith about a way to move forward. The way to move forward, in my
               book, means that Navidea will start making some payments to
               Dr. Goldberg. They may be less than what Dr. Goldberg thinks he’s
               entitled to. There may be more put in escrow than he thinks is
               appropriate.” Id. at 18:18-23 (emphasis added).

              “But you’re going to confer, you’re going to try on Dr. Goldberg’s side
               to break out the time as best as you can and explain what you’re doing
               and why on as granular a basis as you can when asked. And I don’t
               expect Navidea to continue to sit there and not pay a dime. You’re
               going to confer, you’re going to work out something, you’re going to
               start making payments.” Id. at 19:3-9 (emphasis added).

              “That’s it. I expect conference, I expect some monies paid, I expect
               good faith to see that some monies are paid.” Id. at 20:13-15 (emphasis
               added).
     Case 1:19-cv-01578-VEC-DCF Document 189 Filed 02/09/21 Page 4 of 15



       On January 26, 2021, after failing to receive a definite day and time to meet and confer

from Dr. Goldberg’s counsel, Navidea’s counsel e-mailed Dr. Goldberg’s counsel offering up five

(5) slots of availability on January 28 and 29, 2021. See Declaration of Barry M. Kazan, Ex. A.

Rather than schedule the Court ordered meet and confer, Dr. Goldberg wrote to the Court and

requested an immediate conference [ECF No. 181] and followed up on February 1, 2021, with a

motion to compel and motion for contempt against Navidea. [ECF Nos. 184-185]. As of this

writing, no meet and confer has occurred.

       Rather, on February 5, 2021, this Court entered an Order to Show Cause addressing two

issues. [ECF No. 186]. First, the Court directed Navidea to show cause:

               [W]hy [Navidea] has still not made any advancements of attorneys’ fees to
               Dr. Goldberg, despite having been informed by this Court, at the conference
               held on 1/20/2021, that the Court expected it to start making such payments.
               Id.

Second, the Court directed Navidea to show cause:


               [W]hy (regardless of the outcome of Dr. Goldberg’s recently filed motion
               to compel and for contempt), this Court should not compel Navidea to pay,
               immediately, at least 50 percent of the advancement amounts requested by
               Dr. Goldberg to date, in accordance with the protocol previously dictated
               by the Court.

Id. While the simplest answer to these two questions should be that Dr. Goldberg refused to

participate in a meet and confer and violated the Court’s directive “to confer fully in good faith

about a way to move forward,” the gravity of the order to show cause requires a further

explanation of Navidea’s position.

       The Order to Show Cause concerns an advancement protocol that was the subject of

Magistrate Judge Debra Freeman in her Report and Recommendation (“R&R”) [ECF No. 119]

(the “Advancement Protocol”) and additional guidance provided by District Judge Valerie Caproni

in adopting the R&R (the “O&O”) [ECF No. 134]. The Advancement Protocol, as written, and


                                                2
     Case 1:19-cv-01578-VEC-DCF Document 189 Filed 02/09/21 Page 5 of 15



Dr. Goldberg’s conduct to date, has created a situation where the Court is admittedly attempting

to implement the “spirit of the ruling” of the Advancement Protocol (Jan. 20 Tr. at 19:21);

however, Dr. Goldberg’s monthly advancement requests violate both the language and the spirit

of the Advancement Protocol. Dr. Goldberg’s submissions, coupled with his refusal to meet and

confer, has now apparently created a situation where an order to show cause was deemed necessary

by the Court. For the reasons set forth below, the Court should not order any relief contemplated

by the Order to Show Cause.

       A.       Navidea Has Not Made Payments To Dr. Goldberg, In Part, Because of His
                Refusal To Meet and Confer

       This Court’s Order to Show Cause appears to be a response to Dr. Goldberg’s January 26,

2021 letter in which he blatantly mischaracterized the January 20, 2021 conference. [ECF No.

181]. During that conference, Magistrate Freeman certainly indicated that the Court believed that

Navidea should start making payments. (Jan. 20 Tr. at 18: 19-21, 19:8-9). However, Magistrate

Freeman also required that the parties meet and confer first and reiterated this numerous times:

               “And I haven’t heard anything on this call yet from Navidea. I expect
                that you will proceed with the protocol at this point with good-faith
                conference [sic] and with, you know, minimal need for further
                applications to the Court with respect to the ongoing process.” Jan. 20
                Tr. at 11:22-12:2 (emphasis added) [ECF No. 187].

               “Here’s what we’re going to do. You’re going to confer fully in good
                faith about a way to move forward. The way to move forward, in my
                book, means that Navidea will start making some payments to
                Dr. Goldberg. They may be less than what Dr. Goldberg thinks he’s
                entitled to. There may be more put in escrow than he thinks is
                appropriate.” Id. at 18:18-23 (emphasis added).

               “But you’re going to confer, you’re going to try on Dr. Goldberg’s side
                to break out the time as best as you can and explain what you’re doing
                and why on as granular a basis as you can when asked. And I don’t
                expect Navidea to continue to sit there and not pay a dime. You’re
                going to confer, you’re going to work out something, you’re going to
                start making payments.” Id. at 19:3-9 (emphasis added).



                                                3
     Case 1:19-cv-01578-VEC-DCF Document 189 Filed 02/09/21 Page 6 of 15



              “That’s it. I expect conference, I expect some monies paid, I expect
               good faith to see that some monies are paid.” Id. at 20:13-15 (emphasis
               added).

Thus, this was not the case where the Court directed that Navidea make a payment. On five

(5) occasions, the Court said that the parties were to meet and confer first, with an expectation

that Navidea would start making payments. Id. at 11:22-12:2, 18:18-23, 19:3-9, 20:13-15.

This is precisely what Navidea attempted to do.

       Dr. Goldberg acknowledged this Court’s requirement to meet and confer when on

January 22, 2021, he sent an e-mail asking Navidea to meet and confer. See Kazan Decl. Ex.

B. Navidea responded with a request for a specific time, which was not promptly provided.

Id. Ex. A. Then, Navidea tried again and offered specific times to meet and confer. Id.

Again, Dr. Goldberg declined. Id. Not only did he decline to comply with this Court’s order,

he then wrote the Court demanding Court intervention and filed a motion for sanctions. [ECF

Nos. 181, 184-185]. All without first meeting and conferring as required by the Court.

       Navidea’s reading of the Advancement Protocol, which the Court has confirmed on

several occasions (ECF Nos. 145, 154, 187 and Minute Entry dated 9/8/20), is that it has not

even been triggered because Judge Caproni has yet to “determine[] the lodestar fees incurred

up to the date of a proper fee application.” (R&R at 42-43). Navidea has set this out in its

prior submissions to the Court. [ECF No. 161, 182]. In fact, Magistrate Freeman also recognized

that the submissions made by Dr. Goldberg do not permit a lodestar calculation. (Jan. 20 Tr. at

5:17-6:7). Nonetheless, Navidea understood that notwithstanding its own reading of the

Advancement Protocol, the Court, on January 20, 2021, directed Navidea and Dr. Goldberg

to meet and confer with the understanding that the Court expected Navidea to start paying

under the Advancement Protocol. (Id. at 11:22-12:2, 18:18-23, 19:3-9, 20:13-15). However,

because Dr. Goldberg refused to meet and confer, and because Dr. Goldberg failed “to break


                                                  4
     Case 1:19-cv-01578-VEC-DCF Document 189 Filed 02/09/21 Page 7 of 15



out the time as best as [he] can and explain what [he’s] doing and why on as granular a basis

as [he] can when asked[,]” Navidea did not have an obligation to start making payments. (Id.

at 19:4-6). For these reasons, as well as those set forth in Navidea’s prior filings, Navidea

has not yet made any advancements of attorneys’ fees to Dr. Goldberg.

        B.      The Contemplated Relief Would Violate the Advancement Protocol

        The second prong of the Order to show cause states as follows:

        [W]hy (regardless of the outcome of Dr. Goldberg’s recently filed motion to compel
        and for contempt), this Court should not compel Navidea to pay, immediately, at
        least 50 percent of the advancement amounts requested by Dr. Goldberg to date, in
        accordance with the protocol previously dictated by the Court.

[ECF No. 186]. The Court should not compel “Navidea to pay, immediately, at least 50 percent

of the advancement amounts requested by Dr. Goldberg to date” because it would violate the

Advancement Protocol. Moreover, the relief that the Court is contemplating would award to Dr.

Goldberg the relief that the Court previously denied in establishing the Advancement Protocol in

the first instance.

                1.     The Advancement Protocol Has Not Been Triggered

        As this Court is aware, the Court modeled the Advancement Protocol based on the protocol

adopted in Ryu v. Hope Bancorp, Inc., No. 18-cv-1236 (JSR)(KHP), 2018 U.S. Dist. LEXIS

148513 (S.D.N.Y. Aug. 29, 2018), adopted by, Motion granted by, in part, 2018 U.S. Dist. LEXIS

169660 (S.D.N.Y. Sept. 27, 2018), aff’d, 786 F. App’x 271 (2d Cir. 2019). In Ryu, unlike here,

both the report and recommendation and the order approving the report and recommendation had

included an extensive analysis of the “[r]easonableness of ... [b]ase hourly rates (id. at *15), a

proposed rate multiplier (id. at *18-20), an analysis of the hours billed (id. at *20-23), and costs

(id. at *24). Therefore, in that case, unlike in this case, the parties were operating under extensive

guidance from the Magistrate Judge and the District Judge as to how fees were to be addressed.



                                                  5
         Case 1:19-cv-01578-VEC-DCF Document 189 Filed 02/09/21 Page 8 of 15



            In this case, unlike in Ryu, neither Magistrate Freeman nor Judge Caproni had the ability

to opine on the rates and time entries. This unfortunate circumstance was due to the fact that Dr.

Goldberg had consistently failed to follow the Court’s instructions when submitting the fee

application.1 Therefore, in this case, Magistrate Freeman modified the protocol from Ryu to state

as follows:

            if the Court agrees with the within recommendation that Goldberg be found entitled
            to advancement of his reasonable attorneys’ fees and costs for the defense of
            Navidea’s three remaining claims in this case, then I further recommend that a
            protocol be put in place to address the advancement of additional attorneys’ fees
            going forward, as this case progresses. In this regard, I recommend that, once the
            Court has determined the lodestar for already-incurred fees, the parties be
            directed to proceed forward, from that point …

(R&R at 42) (emphasis added). Based on the R&R, a reasonable interpretation is that a pre-

condition to the Advancement Protocol being implemented was that the Court, in this instance,

Judge Caproni, needed to first determine the lodestar for already-incurred fees. Because that has

not occurred – even as of yet – the Advancement Protocol has not yet been triggered. In fact, on

November 2, 2020, Magistrate Freeman confirmed this reading when entering a minute order that

stated in part:

            Both parties should be aware, however, that while, in an effort to expedite the
            parties’ ability to move forward with the ongoing advancement of fees, this Court
            is prepared to address the hourly rate issue first (after the fee motion is fully
            submitted), this Court will ultimately be making a report and recommendation to
            Judge Caproni with respect to the amount that should be awarded on any claim for
            fees, and with respect to how those fees should be calculated. (Dkt #148)

[ECF No. 148]. Following this order, Dr. Goldberg wrote several letters to the Court and a letter

motion seeking to modify the Advancement Protocol, thereby conceding that the Advancement

Protocol as written had not been triggered. [ECF Nos. 147, 158, 163, 169 and 176]. On January

10, 2021, Magistrate Freeman wrote the following:


1   (R&R at 41, O&O at 6- 7, 11, n.10).



                                                    6
     Case 1:19-cv-01578-VEC-DCF Document 189 Filed 02/09/21 Page 9 of 15



       Apart from these applications, the parties are supposed to be following a defined
       protocol for Navidea’s ongoing advancement of Dr. Goldberg’s attorneys’ fees, on
       a forward-looking basis. (See Dkt. 134, at 12-13.) So as to facilitate the parties’
       ability to comply with the protocol set by the Court for that ongoing advancement
       of fees, this Court informed counsel that, even in advance of a full report and
       recommendation to Judge Caproni regarding the pending fee applications, this
       Court would attempt to provide guidance to the parties regarding the reasonableness
       of the hourly rates charged by Dr. Goldberg’s attorneys. The parties should be
       aware that Judge Caproni, and not this Court, will ultimately determine the
       appropriateness of Dr. Goldberg’s fee applications (including the reasonableness
       of counsel’s billing rates), but -- solely to aid the process going forward -- this
       Court hereby informs the parties that it is prepared to recommend to Judge Caproni
       that the billing rates requested by Dr. Goldberg for attorneys Zimmer and Weisbrot
       fall within a reasonable range, in this market, for attorneys with their reported levels
       of experience in commercial litigation. (ECF No. 177) (emphasis added).

Again, while Magistrate Freeman recognized that the goal was to facilitate the Advancement

Protocol moving forward, Magistrate Freeman again confirmed that the Advancement Protocol,

as written and as adopted by the Court, requires that Judge Caproni take certain actions before the

Advancement Protocol is triggered. Even as late as January 20, 2021, Magistrate Freeman

recognized that Dr. Goldberg had failed to provide billing records in a form in which the lodestar

could be determined. (Jan. 20 Tr. at 5:17-6:7). Therefore, the pre-conditions to triggering the

Advancement Protocol have not occurred. Indeed, when Dr. Goldberg submitted his first so-called

request under the Advancement Protocol, Navidea, although not obligated to, informed Dr.

Goldberg that it viewed the submission as premature. See Kazan Decl. Ex. C (October 15, 2020

e-mail to Mr. Zimmer). To the extent that the pre-conditions for triggering the Advancement

Protocol have occurred, then at best, the date from which the parties are to move forward is January

10, 2021. Therefore, the first advancement request that arguably is subject to the Advancement

Protocol is February 5, 2021, and Navidea’s time to respond has not yet occurred. Although

Navidea disagrees with that analysis, it was and remains prepared to fully comply with Magistrate

Freeman’s direction to meet and confer in good faith about “a way to move forward” guided by

the Court’s expectation that Navidea would begin making payments. (Jan. 20 Tr. 18:19).


                                                  7
       Case 1:19-cv-01578-VEC-DCF Document 189 Filed 02/09/21 Page 10 of 15



         C.     The Advancement Requests Violate the Court’s Prior Orders

         In addition to failing to meet and confer to address the issues raised in the Order to Show

Cause, the direction to immediately pay 50% of the requested invoices should not be ordered

because the advancement requests for September, October, November, December, and January do

not comply with the Court’s orders. [ECF Nos. 184-4 – 184-7; Kazan Decl. Ex. D.]. The Court

admittedly has not reviewed these submissions, but has already stated that the approach that Dr.

Goldberg has undertaken is not in compliance with this Court’s prior orders. (Jan. 20 Tr. at 5:17-

6:7). Putting aside other infirmities that may exist (e.g., whether Dr. Goldberg in fact seeks

advancement for defense costs or if he seeks advancement for work not covered by the O&O), the

Advancement Requests have two glaring flaws: (1) they apply across the board percentages, a

practice that this Court has already said is inappropriate on numerous occasions; and (2) they seek

advancement for time spent preparing invoices or conferring regarding advancement requests.

[ECF Nos. 184-4 – 184-7; Kazan Decl. Ex. D.]. Due to these flaws, the advancement requests

from September to January overstate the amounts that would be subject to the Advancement

Protocol, and applying a 50% threshold would require Navidea to escrow more than it otherwise

would be required to under the Advancement Protocol.

                1.      Dr. Goldberg Employs The Percentage Approach Rejected By The
                        Court.

         Navidea’s challenge with determining how much should be advanced is that Dr. Goldberg

has ignored the Court’s order that across the board percentages are prohibited. In both the R&R

and the Order, the Court gave express guidance that this was not appropriate. (R&R at 3, O&O at

12).




                                                  8
     Case 1:19-cv-01578-VEC-DCF Document 189 Filed 02/09/21 Page 11 of 15



         In a November 10, 2020 letter, Navidea identified the problem with the approach that Dr.

Goldberg had taken both to Dr. Goldberg and the Court.2 Specifically, Navidea wrote:

         Neither the Application nor the September and October advancement requests
         provide Navidea with a cohesive set of information to determine what amounts
         should be advanced and what amounts should be disputed in accordance with the
         Opinion & Order. Instead, the Application provides several percentage
         apportionments – provided without any support – that Dr. Goldberg’s counsel
         applies to various tasks. For example, Dr. Goldberg’s counsel apply: (A) to their
         billing rates (i) a 30% multiplier to the defense of the breach of fiduciary duty claim
         and (ii) four (4) different multipliers to the defense of Navidea’s remaining claims
         including (1) 50%, (2) 46.4%, (3) 76.4%, and (4) 80%; (B) four (4) different hourly
         rates including (1) $450.00 (2) $425.00 (3) $400.00 and (4) $300.00; and (C)
         allocations of 80%, 15%, and 5% to the defense of Navidea’s claims and
         prosecution of certain counterclaims, the prosecution of Dr. Goldberg’s
         counterclaims not subject to advancement, and the prosecution of Dr. Goldberg’s
         third-party claims, respectively.

[ECF No. 162]. Rather than correct his defects, Dr. Goldberg continued to pursue this method of

computation of his fees in September, October, November, and December and made no effort to

go back and recompute his fees. In fact, during the conference call that is the subject of the Order

to Show Cause, Magistrate Freeman repeatedly stated that this methodology was inappropriate:

         I also want to add that the submission that I got with respect to past amounts
         shows that the work was not segregated in a way where it could be allocated
         to the different aspects of the case for purposes of these fee applications. And
         it seems to me very clear that the reason that it wasn’t done in a way that there
         could be a lodestar calculation and wasn’t done and wasn’t done is because it
         could not be done. And so the application I have is essentially asking me to
         accept that the allocations that are being made based on counsel’s estimates of
         the percentage of time spent on this and the percentage of time spent on that,
         that those are appropriate because counsel has told me that they are. And that
         causes a problem, and I will deal with it as I wade through and write a
         recommendation on the application that I have.

         ***

         Mr. Zimmer, it’s a problem. The percentages approach is a problem if there’s
         no way to try to verify that these estimates are reasonable. It’s a problem for
         me. If it’s a problem for me, I don’t know why it wouldn’t be a problem for

2 Dr. Goldberg’s counsel had the audacity to falsely say that January 20, 2021 was “the first communication we’ve received
from Navidea about” its objections to the percentage based approach. (Jan. 20 Tr. at 14:25-15:2).



                                                            9
    Case 1:19-cv-01578-VEC-DCF Document 189 Filed 02/09/21 Page 12 of 15



       Mr. Kazan. And across the board, certainly -- certainly, across the board is
       problematic.

       ***

       And if it’s a particular thing where it cannot be parsed because it relates to the
       case as a whole, then you need to explain, “These entries cannot be parsed
       because they relate to the case as a whole. These entries can be parsed, and
       they have been.” And if you have -- you know, at least on a sample basis to
       provide backup of why you are making the estimates you are instead of because
       it came out of the lawyer’s head and he said so.

       ***

       It’s not obvious to me that questioning on a counterclaim, for example, would
       be 10%, 20%, 30, 50, 80% of the work, without taking a look at what exactly
       are the counterclaims, what exactly are the questions, what exactly is the work
       that’s being done.

(Jan. 20 Tr. 5:17-6:7; 13:17-23; 14:8-16, 18-22). In sum, Dr. Goldberg has been on notice

that the percentage approach was inappropriate, but chose to continue to submit his

advancement requests in that form. Forcing Navidea to try and reconcile these issues to

determine the lodestar amount is something the Court has expressly recognized is a

“problem” necessitating a meet and confer, and Dr. Goldberg’s purposeful violation of the

Court’s orders should not be rewarded.

               2.     Dr. Goldberg May Not Seek Fees For Time On Advancement

       Dr. Goldberg’s submissions also violate the Advancement Protocol’s provision, which

expressly stated: “Except in connection with a successful application, Plaintiff should not seek or

receive advancement for time spent preparing invoices or conferring regarding advancement

requests.” (R&R at 43). Here, the January request is entirely “time spent preparing invoices or

conferring regarding advancement requests.” (Id.). As the Advancement Protocol provides, this

time is not subject to advancement “except in connection with a successful application.” (Id.).

Plaintiff is in direct violation of the Advancement Protocol by seeking the same. Again, there is




                                                10
    Case 1:19-cv-01578-VEC-DCF Document 189 Filed 02/09/21 Page 13 of 15



simply no excuse for Dr. Goldberg’s intentional and flagrant disregard of the Court’s orders, and

Navidea should not be compelled to advance amounts that this Court explicitly carved out

       Since November 16, 2020, there has been no substantive work done in this action except

for Dr. Goldberg’s numerous filings on the advancement issue. On November 16, 2020, the Court

entered an order directing Dr. Goldberg “to inform opposing counsel as to the specific Rule

30(b)(6) topics on which testimony is still required.” [ECF No. 167]. Dr. Goldberg, again, has

refused to comply with the Court’s order. In the interim, a three-day trial was held in the Delaware

Action (to which no advancement applies), and the parties have filed and will be filing post-trial

briefs with an argument to be heard on March 16, 2021. Therefore, unless Dr. Goldberg decides

to comply with this Court's order, any future advancement appears to be related to the

Advancement Protocol.

       D.      The Payment of 50% Would Violate the Court’s Prior Orders

       The Order to Show Cause states that Navidea show cause as to why it should not be

required to pay immediately at least 50 percent of the advancement amounts requested by Dr.

Goldberg to date. [ECF No. 186]. Respectfully, the simple answer is that there has been no

meaningful meet and confer and no attempt by Dr. Goldberg to cure the deficiencies in his requests

previously identified by the Court.

       In addition, this percentage advancement process has been rejected by the Court. Dr.

Goldberg requested it in a letter on June 22, 2020, in which Dr. Goldberg “respectfully requests

that when the Court determines the scope of advancement the Court also order Navidea to pay an

initial amount representing some percentage of the amount reflected on the submitted billing

records …” [ECF No. 117 at 3]. In response, Magistrate Freeman stated: “As the Court’s pulling

of ‘some percentage’ out of the air would not, to any degree of certainty, result in Goldberg’s being

awarded the amounts to which he is legitimately entitled, I recommend that the Court not engage


                                                 11
    Case 1:19-cv-01578-VEC-DCF Document 189 Filed 02/09/21 Page 14 of 15



in the speculative exercise that Goldberg has proposed.”         (R&R at 42).      Following that

recommendation, and after noting that Dr. Goldberg provided no explanation of which time entries

relate to the defense of which claims, Judge Caproni expressly rejected this approach and wrote:

“Goldberg’s suggestion that the Court simply direct Navidea to pay him ‘an initial amount

representing some percentage of the amounted reflected on [the billing] records … is not only

contrary to the lodestar method, but directly and inexcusably contravenes Magistrate Judge

Freeman’s instructions to provide billing records detailing the time defending the fiduciary duty

claim.” (Advancement Protocol at 6-7). Thus, for this Court to now order a percentage basis

approach would contravene both the R&R and the Order adopting it.

                                        CONCLUSION

       Dr. Goldberg eschewed the Court-ordered meet and confer process and refused to even

attempt to correct numerous deficiencies in his advancement requests identified by the Court. It

would be wholly inappropriate to penalize Navidea for conduct that, on its face, violates the

Court’s prior orders and directives. For all the foregoing reasons, Navidea respectfully requests

that the Court refrain from granting additional relief to Dr. Goldberg and require him to comply

with its prior orders and directives, including, without limitation, a direction to meet and confer

with Navidea to find a way forward.

Date: February 9, 2021                       Respectfully submitted,
      New York, New York

                                             Barry M. Kazan, Esq.
                                             Mintz & Gold LLP
                                             600 Third Avenue, 25th Floor
                                             New York, New York 10016
                                             Phone: (212) 696-4848
                                             Fax: (212) 696-1231
                                             kazan@mintzandgold.com

                                             -and-



                                                12
Case 1:19-cv-01578-VEC-DCF Document 189 Filed 02/09/21 Page 15 of 15



                               Karim Sabbidine, Esq.
                               THOMPSON HINE LLP
                               335 Madison Avenue, 12th Fl.
                               New York, New York 10017
                               Phone: (212) 344-3921
                               Fax: (212) 344-6101
                               karim.sabbidine@thompsonhine.com

                               -and-

                               Alain M. Baudry, Esq.
                               Saul Ewing Arnstein & Lehr LLP
                               33 South Sixth Street, Suite 4750
                               Minneapolis, Minnesota 55402
                               Phone: (612) 225-2800
                               Alain.Baudry@Saul.com

                               Attorneys for Plaintiff /Counterclaim Defendant
                               Navidea Biopharmaceuticals, Inc. and
                               Third-Party Defendant
                               Macrophage Therapeutics, Inc.




                                 13
